Exhibit 10.2


Endo
1400 Atwater Drive
Malvern, PA 19355
484.216.0000
endo.com


endologoa15.jpg [endologoa15.jpg]
August 1, 2019


Blaise Coleman
1400 Atwater Drive
Malvern, Pennsylvania, 19355


Dear Blaise,
As we continue to execute on our corporate strategy, your leadership and
expertise is essential to the Company. With the progress made to date, we are
positioning ourselves for continued growth in Branded Pharmaceuticals and U.S.
Branded Sterile Injectables, while continuing to stabilize our Retail Generics
segment. Our capabilities in these core growth areas will be further enhanced by
the expected emergence of the Company’s Aesthetics segment as we transition to
the crucial next phase of our multi-year turnaround plan.
Based upon the impact of your leadership across the enterprise and the
criticality of your ongoing contributions to the planning and execution of
Endo’s (“Endo” or the “Company”) transformation and turnaround plan, I am
pleased to offer you a special compensation arrangement that demonstrates your
importance to our Company. Specifically, you are eligible for the contribution
retention bonus arrangement described in this Letter Agreement (“Letter
Agreement”).
Your total Contribution Retention Bonus amount is 1,250,000 USD (the
“Contribution Bonus”), subject to applicable tax withholdings. This Contribution
Bonus will be paid in installments within thirty (30) days following the end of
the first, second, third and fourth Retention Period (each a “Retention Period”
as defined below), provided you are employed on such dates by the Company or one
of its affiliates. The Retention Periods and the associated installment amounts
are as follows: (1) 312,500 USD following September 30, 2019; (2) 312,500 USD
following December 31, 2019; (3) 312,500 USD following June 30, 2020; and (4)
312,500 USD following December 31, 2020. To qualify for the Contribution Bonus
payments, you must maintain strong work performance and remain actively employed
with Endo or one of its affiliates through the applicable Retention Periods.
Payment of the Contribution Bonus will be accelerated if your employment is
terminated by Endo without cause (no misconduct or rule violation; i.e.,
restructuring, reorganization or RIF) before the end of any applicable Retention
Period and will be paid within 30 days of your termination date. Any unpaid
Contribution Bonus amounts will be forfeited if you are terminated for cause
(i.e., misconduct, violation of rule or policy, etc.) or if you resign before
the end of a Retention Period.
The Contribution Bonus will not become part of your remuneration, salary, or
compensation (other than for tax purposes) for purposes of the calculation of
any severance, notice or redundancy pay, or any other amount that you may be or
become entitled to in relation to your employment or the termination of your
employment. Nor is the Contribution Bonus an acquired right, since it is part of
a global employee retention program implemented by the Company. This
Contribution Bonus is a one-time retention award and will not create any legal
claim for you in respect to its cause or amount, either for the past or for the
future.


1



--------------------------------------------------------------------------------

endologoa15.jpg [endologoa15.jpg]


This Letter Agreement does not change the at-will employment relationship
between you and Endo or alter any other terms and conditions of your employment.
You or Endo may terminate your employment at any time, for any reason, with or
without Cause. To the extent permitted by applicable law, any controversy or
claim arising out of or relating to this Letter Agreement, or a breach thereof,
including, but not limited to, any claims arising out of federal, state, or
local laws, rules, or regulations, shall be exclusively settled by an
arbitration proceeding conducted through Judicial Arbitration & Mediation
Services (“JAMS”). This means that the Company and you are waiving your right to
a have jury or judge adjudicate such claims or controversies, and that such
claims or controversies will be exclusively decided by a single arbitrator. The
arbitration will be conducted in accordance with the then-current JAMS
Employment Arbitration Rules & Procedures (and no other JAMS rules). The
decision of the arbitrator shall be final and binding. Judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction.
You and the Company shall each bear your and its own legal expenses, except
where otherwise required by law. The arbitration shall take place in Chester
County, Pennsylvania, and no dispute under this Letter Agreement shall be
adjudicated in any other venue or forum. This Letter Agreement shall be governed
by the laws of the State of Pennsylvania, and it may not be modified in the
absence of a written document signed by the parties.
Thank you for your ongoing contributions and commitment to our Company as we
execute our strategic vision and operating plans at the highest performance
level in support of our customers and patients. Please indicate your acceptance
by signing and returning one copy of this Letter Agreement to Vito Romano by
August 9, 2019.


Sincerely,


/S/ PAUL V. CAMPANELLI


Paul V. Campanelli
President & Chief Executive Officer




Signed and agreed by:


/S/ BLAISE COLEMAN
 
August 1, 2019
Blaise Coleman
 
Date



2

